             Case 1:20-mj-00137-AJ Document 1-1 Filed 07/16/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE

    IN THE MATTER OF THE SEARCH OF                 Case No. 20-mj- 137-01-AJ
    THE CELLULAR TELEPHONE
    ASSIGNED CALL NUMBER                           Filed Under Seal
    978-701-5964                                   LEVEL I

                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

        I, Richard Sprankle, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

        1.      I make this affidavit in support of an application for a search warrant under

Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c)(1)(A) for information about the

location of the cellular telephone assigned call number 978-701-5964 (“Target Number”)

subscribed to "Laura Basez” with a listed address of 27301 S. Dixie Highway, Homestead FL,

3032, whose service provider is Cricket Wireless and/or AT&T Mobility 1, a service provider

headquartered at 1025 Lenox Park Blvd., Atlanta, Georgia. The Target Number is described

herein and in Attachment A, and the location information to be seized is described herein and in

Attachment B. As described more fully in Attachment B, this application requests data about the

physical location of the Target Number including but not limited to E-911 Phase II data (or the

specific latitude and longitude or other precise location information) for a period of thirty (30)

days.

        2.      I am a Task Force Officer with the United States Drug Enforcement

Administration (“DEA”) and have been so employed since 2019. I am currently assigned to the



1Cricket Wireless is a subsidiary of AT&T that provides prepaid cellular telephone services on
AT&T’s network.
            Case 1:20-mj-00137-AJ Document 1-1 Filed 07/16/20 Page 2 of 9




Manchester New Hampshire District Office. I am currently employed by the Nashua New

Hampshire Police Department as a police officer since 2010. My duties and responsibilities as a

DEA Task Force Officer include the investigation of federal crimes, including violations of 21

U.S.C. § 841(a)(1) and 21 U.S.C. § 846.

       3.      During my employment with DEA, as well as my time with the Nashua New

Hampshire Police Department, I have participated in numerous investigations relating to the

distribution of controlled substances, including heroin, fentanyl, oxycodone, cocaine, and other

substances in violation of the federal anti-drug laws, including Title 21, United States Code.

Based upon my training and experience, I am familiar with narcotics traffickers’ methods of

operation, including the distribution, storage, and transportation of narcotics and the collection of

money that constitutes the proceeds of narcotics trafficking activities. I am also familiar with the

use of cellular telephone technology generally and as it is used to facilitate drug trafficking

offenses.

       4.      I am familiar with the facts and circumstances of this investigation from my own

personal participation and from oral and written reports given to me by other DEA Agents, Task

Force Officers, and state and local police departments. Since this affidavit is being submitted for

the limited purpose of establishing that probable cause exists to support the issuance of a search

warrant, I have not included details about every aspect of the investigation. While this affidavit

contains the material information I am aware of that is pertinent to the requested search warrant,

it does not set forth all of my knowledge about this matter.

       5.      Based on the facts set forth in this affidavit, I submit that there is probable cause

to believe, and I do believe, that violations of Title 21, United States Code, Sections 841(a)(1)

and 846 (conspiracy to distribute controlled substances) have been committed, are being
            Case 1:20-mj-00137-AJ Document 1-1 Filed 07/16/20 Page 3 of 9




committed, and will be committed by the person using Target Number, and others known and

unknown. I submit that there is also probable cause to believe, and I do believe, that the location

information described in Attachment B will constitute evidence of these criminal violations and

will lead to the identification of individuals who are engaged in the commission of these

offenses.

                                      PROBABLE CAUSE

       6.      The DEA is conducting a long-term investigation of a drug trafficking

organization operating primarily from Lawrence, Massachusetts, that receives orders for

fentanyl, cocaine, and cocaine base via telephone call and text message. I have been acting in an

undercover capacity for several months purchasing quantities of fentanyl and cocaine from the

organization. I typically conduct transactions by texting my orders to a dispatch telephone

number and then I receive text message instructions from the telephone number on where to go

and who to meet to obtain the ordered drugs. Just prior to June 17, 2020, the dispatch telephone

number for the organization was 978-701-5964.

       7.      On June 17, 2020, I received a text message from the 7150 dispatch phone. The

message said, "Hi hun im changing number texted u from there ends in 64". Shortly after that I

received a text message from the Target Number stating, "new number save it." Based on these

text messages, I understood that the Target Number was the new dispatch telephone number for

the drug trafficking organization.

       8.      On June 29, 2020 at 2:49 p.m., I sent a text message to the Target Number

advising that I was interested in making a purchase from the organization. In response, I

received a response from the Target Number stating, "Only down open 930." Based on my prior

interactions with the drug trafficking organization, I understood this text to mean that the
            Case 1:20-mj-00137-AJ Document 1-1 Filed 07/16/20 Page 4 of 9




organization was only selling fentanyl at that time and that the transaction had to conclude before

9:30 p.m. I responded to the Target Number that I would arrive at 9:30 p.m. and had "600,"

which meant that I wanted to buy $600 worth of fentanyl. Shortly thereafter, I received a

response from the Target Number stating, "ok, 6down." Based on my prior interactions with the

organization, I understood that the organization was agreeing to sell me 6 ten-gram units of

fentanyl.

       9.      On the same date, at 9:53 p.m., I texted the Target Number that I was approaching

Lawrence and requested specific directions on where to meet the drug runner to execute the

transaction. Six minutes later, I received a reply from the Target Number instructing me to go to

"1042 essex st Lawrence." I then traveled to the address provided which was very close to

another location from which I had previously purchased fentanyl from Braidy Zorrilla-Mercado,

a runner for the drug trafficking organization.

       10.      Shortly after I arrived at the location provided by the Target Number, I observed

a male, who I identified from a prior drug sale as Zorrilla-Mercado, walk toward my car.

Zorilla-Mercado entered the front passenger seat of my car and handed me a green cellophane

wrapped package. In exchange, I proved Zorilla-Mercado $600. Based on my training and

experience, the material contained in the package was a tan rock-like substance that was

consistent with the appearance of fentanyl.

       11.       Based on the above facts, I believe that the Target Number is presently being

used to conduct communications in furtherance of a drug distribution conspiracy. Thus, tracking

the Target Number will assist in surveillance and likely lead law enforcement to locations and

persons involved in drug trafficking.
          Case 1:20-mj-00137-AJ Document 1-1 Filed 07/16/20 Page 5 of 9




       12.     No tangible property, or wire or electronic communications, shall be seized

pursuant to the warrant. To the extent the requested real-time tracking (GPS, cell site, or other)

information may constitute stored electronic information under 18 U.S.C. §§ 2701-2711, it is

believed 18 U.S.C. § 2703(c)(1)(A) expressly authorizes the provision (by the service provider)

and retention (“seizure”) by agents of such information. To the extent it may not, there is

reasonable necessity for the “seizure” of such information. 18 U.S.C. § 3103a(b)(2). Not

allowing agents to retain the information so they may identify the user of the target phone and

his/her location would defeat the only purpose of the warrant and render the warrant useless. No

stored wire or electronic information shall otherwise be seized pursuant to the warrant.

       13.     In my training and experience, I have learned that AT&T is a company that

provides cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate at least two

kinds of information about the locations of the cellular telephones to which they provide service:

(1) E-911 Phase II data, also known as GPS data or latitude-longitude data, and (2) cell-site data,

also known as “tower/face information” or cell tower/sector records. E-911 Phase II data

provides relatively precise location information about the cellular telephone itself, either via GPS

tracking technology built into the phone or by triangulating on the device’s signal using data

from several of the provider’s cell towers. Cell-site data identifies the “cell towers” (i.e., antenna

towers covering specific geographic areas) that received a radio signal from the cellular

telephone and, in some cases, the “sector” (i.e., faces of the towers) to which the telephone

connected. These towers are often a half-mile or more apart, even in urban areas, and can be 10

or more miles apart in rural areas. Furthermore, the tower closest to a wireless device does not
          Case 1:20-mj-00137-AJ Document 1-1 Filed 07/16/20 Page 6 of 9




necessarily serve every call made to or from that device. Accordingly, cell-site data is typically

less precise than E-911 Phase II data.

       14.     Based on my training and experience, I know that AT&T can collect E-911 Phase

II data about the location of the Target Number, including by initiating a signal to determine the

location of the Target Number on AT&T’s networks or with such other reference points as may

be reasonably available.

       15.     Based on my training and experience, I know that AT&T can collect cell-site data

about the Target Number.

                                AUTHORIZATION REQUEST

       16.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

       17.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until

90 days after the collection authorized by the warrant has been completed. There is reasonable

cause to believe that providing immediate notification of the warrant may have an adverse result,

as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the

Target Number would seriously jeopardize the ongoing investigation, as such a disclosure would

give that person an opportunity to destroy evidence, change patterns of behavior, notify

confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). As further specified in

Attachment B, which is incorporated into the warrant, the proposed search warrant does not

authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the

extent that the warrant authorizes the seizure of any wire or electronic communication (as
          Case 1:20-mj-00137-AJ Document 1-1 Filed 07/16/20 Page 7 of 9




defined in 18 U.S.C. § 2510) or any stored wire or electronic information, there is reasonable

necessity for the seizure for the reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

        18.    I further request that the Court direct AT&T to disclose to the government any

information described in Attachment B that is within the possession, custody, or control of

AT&T. I also request that the Court direct AT&T to furnish the government all information,

facilities, and technical assistance necessary to accomplish the collection of the information

described in Attachment B unobtrusively and with a minimum of interference with AT&T’s

services, including by initiating a signal to determine the location of the Target Number on

AT&T’s networks or with such other reference points as may be reasonably available, and at

such intervals and times directed by the government. The government shall reasonably

compensate AT&T for reasonable expenses incurred in furnishing such facilities or assistance. I

further request that the Court authorize execution of the warrant at any time of day or night,

owing to the potential need to locate the Target Number outside of daytime hours.

        I declare that the foregoing is true and correct.


                                          /s/ Richard Sprankle
                                          Richard Sprankle
                                          Task Force Officer
                                          Drug Enforcement Administration


       The affiant appeared before me by telephonic conference on this date pursuant to Fed. R.
Crim. P. 4.1 and affirmed under oath the content of this affidavit and application.


       Jul 16, 2020
Date: _____________            ___________________________________________________
                               Andrea K. Johnstone, U.S. Magistrate Judge
      9:57 AM, Jul 16, 2020
Time: _____________
      Case 1:20-mj-00137-AJ Document 1-1 Filed 07/16/20 Page 8 of 9




                                  ATTACHMENT A


                                Property to Be Searched


1. The wireless telephone assigned call number 978-701-5964 (“Target Number”)

   subscribed to Laura Basez, with a listed address of 27301 S. Dixie Highway, Homestead

   FL, 3032, whose service provider is Cricket Wireless and/or AT&T Mobility, a service

   provider headquartered at 1025 Lenox Park Blvd., Atlanta, Georgia.


2. Information about the location of the Target Number that is within the possession,

   custody, or control of AT&T including information about the location of the cellular

   telephone if it is subsequently assigned a different call number.
           Case 1:20-mj-00137-AJ Document 1-1 Filed 07/16/20 Page 9 of 9




                                       ATTACHMENT B


                                 Particular Things to be Seized


        All information about the location of the Target Number described in Attachment A for a

period of thirty days, during all times of day and night. “Information about the location of the

Target Number” includes all available E-911 Phase II data, GPS data, latitude-longitude data,

and other precise location information, as well as all data about which “cell towers” (i.e., antenna

towers covering specific geographic areas) and “sectors” (i.e., faces of the towers) received a

radio signal from the cellular telephone described in Attachment A. This warrant does not

authorize the collection of any content of communications.

        To the extent that the information described in the previous paragraph (hereinafter,

“Location Information”) is within the possession, custody, or control of AT&T, AT&T is

required to disclose the Location Information to the government. In addition, AT&T must

furnish the government all information, facilities, and technical assistance necessary to

accomplish the collection of the Location Information unobtrusively and with a minimum of

interference with AT&T’s services, including by initiating a signal to determine the location of

the Target Number on AT&T’s network or with such other reference points as may be

reasonably available, and at such intervals and times directed by the government. The

government shall compensate AT&T for reasonable expenses incurred in furnishing such

facilities or assistance.

        This warrant does not authorize the seizure of any tangible property. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).
